
	
		I
		111th CONGRESS
		2d Session
		H. R. 6410
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mrs.
			 Lowey, Mrs. Maloney, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To improve air cargo security.
	
	
		1.Short titleThis Act may be cited as the
			 Air Cargo Security
			 Act.
		2.Inspection of
			 cargo carried aboard all-cargo aircraftSection 44901 of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (g) and (h) as subsections
			 (h) and (i), respectively; and
			(2)by inserting after
			 subsection (f) the following:
				
					(g)Air cargo on
				all-Cargo aircraft
						(1)In
				generalThe Secretary of Homeland Security shall establish
				systems to inspect cargo to ensure the security of all such cargo transported
				in all-cargo aircraft operated by an air carrier or foreign air carrier in air
				transportation or intrastate air transportation.
						(2)Minimum
				standardsThe systems referred to in paragraph (1) shall require,
				at a minimum, that equipment, technology, procedures, personnel or other
				methods approved by the Administrator of the Transportation Security
				Administration, are used to screen cargo carried on all-cargo aircraft by such
				a carrier to provide a level of security commensurate with the level of
				security for the screening of passenger checked baggage in accordance to the
				implementation schedule set forth in paragraph (3).
						(3)Implementation
				scheduleThe Secretary shall ensure that—
							(A)not later than 18
				months after the date of enactment of the Air Cargo Security Act, 50 percent of
				cargo described in paragraph (1) is screened; and
							(B)not later than 3
				years after the date of enactment of such Act, 100 percent of such cargo is
				screened.
							(4)Research and
				development of new technologiesThe Secretary shall monitor and
				evaluate the research and development of effective cargo screening
				technologies.
						.
			3.Air cargo
			 shipping
			(a)In
			 generalSubchapter I of chapter 449 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					44922.Regular
				inspections of air cargo shipping facilities
						(a)Regular
				inspectionsNot later than 30
				days after the date of enactment of the Air Cargo Security Act, the Secretary
				of Homeland Security shall—
							(1)establish a system
				for the regular inspection of shipping facilities for shipments of cargo
				transported in air transportation or intrastate air transportation to ensure
				that appropriate security controls, systems, and protocols are observed;
				and
							(2)enter into
				arrangements with the civil aviation authorities, or other appropriate
				officials, of foreign countries to ensure that inspections are conducted on a
				regular basis at shipping facilities for cargo transported in air
				transportation to the United States.
							(b)Screening
				methodsIn this section, screening means using the
				methods of screening described in section 44901(g).
						(c)ReportsNot
				later than 210 days after the date of enactment of the Air Cargo Security Act
				and each year thereafter, the Secretary shall transmit to Congress a report
				that states—
							(1)the number of
				shipping facilities that have been inspected;
							(2)the number of
				facilities that are not in compliance with appropriate security controls,
				systems, and protocols;
							(3)specific
				consequences imposed for a facility not in compliance as determined by the
				Secretary; and
							(4)the number of
				arrangements entered into with civilian authorities, other appropriate
				officials, of foreign countries to ensure regular inspections are conducted for
				cargo transported in air transportation to the United
				States.
							.
			(b)Additional
			 inspectorsThe Secretary may increase the number of inspectors as
			 necessary to implement the requirements of title 49, United States Code, as
			 amended by this Act.
			(c)Conforming
			 amendmentThe chapter analysis for chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						44922. Regular inspections of air cargo
				shipping
				facilities.
					
					.
			4.Training program
			 for cargo handlersThe
			 Secretary of Homeland Security shall establish a training and evaluation
			 program for any persons that handle air cargo to ensure that the cargo is
			 properly handled and safeguarded from security breaches.
		5.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made in this Act shall take effect 180
			 days after the date of enactment of this Act.
		
